Banke, Judge.
The appellant filed this pro se appeal from the convictions and sentences entered upon his pleas of guilty to one count of possession of a firearm by a convicted felon and one count of pointing a gun at *276another. However, because he has failed to respond to an order of this court directing him to file a brief and enumeration of errors in the case, we have no indication of the basis for appeal. Furthermore, our review of the record has disclosed no apparent ground for reversal of the convictions. The appeal is consequently dismissed pursuant to Rule 14 of this court. Accord Donnelly v. State, 148 Ga. App. 824 (253 SE2d 245) (1979).
Decided March 13, 1984.
Salem F. Scott, pro se.
H. Lamar Cole, District Attorney, for appellee.

Appeal dismissed.


Shulman, P. J., and Pope, J., concur.